DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Specification
The title of the invention is not descriptive.  A new title is required that is clearly indicative of the invention to which the claims are directed. 

DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 7-10 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 4-5, 8 and 9 of U.S. Patent No. 10,971,703. Although the claims at issue are not identical, they are not patentably distinct from each other because the present application merely broadens the claims of U.S. Patent No.  10,971,703.
Application No: 17/201,287
U.S. Patent No. 10,971,703
7. A light-emitting device comprising: a light-transmitting substrate; a light-transmitting interconnect located over the substrate; an insulating layer located over the substrate and the interconnect; and an intermediate layer formed in at least a region of a lateral side of the interconnect that overlaps the insulating layer.

1. A light-emitting device comprising: a light-transmitting substrate: a light-transmitting interconnect positioned over the substrate; an insulating layer positioned over the substrate and the interconnect; and an intermediate layer positioned in at least a portion of a region of a lateral side of the interconnect which overlaps the insulating layer, wherein a refractive index of the intermediate layer is between a refractive index of the interconnect and a refractive index of the insulating layer.
9 and 12. The light-emitting device according to the claim 7, wherein the interconnect comprises ITO, IZO, Ag or an Ag alloy.
4. The light-emitting device according to claim 3, wherein the interconnect comprises ITO, IZO, Ag, or an Ag alloy.
10. The light-emitting device according to the claim 7, wherein the intermediate layer is disposed between the substrate and the insulating layer.
5. The light-emitting device according to claim 1, wherein the intermediate layer is positioned between the substrate and the insulating layer.
7. A light-emitting device comprising: a light-transmitting substrate; a light-transmitting interconnect located over the substrate; an insulating layer located over the substrate and the interconnect; and an intermediate layer formed in at least a region of a lateral side of the interconnect that overlaps the insulating layer.
10. The light-emitting device according to the claim 7, wherein the intermediate layer is disposed between the substrate and the insulating layer.
8. A light-emitting device comprising: a light-transmitting substrate; a light-transmitting interconnection positioned over the substrate; an insulating layer positioned over the substrate and the interconnect; and an intermediate layer positioned in at least a portion of a region of a lateral side of the interconnect that overlaps the insulating layer, wherein the intermediate layer comprises a material constituting the interconnect and a material constituting the insulating layer.
8. The light-emitting device according to the claim 7, wherein a thickness of the intermediate layer is equal to or greater than 50 nm.
11. The light-emitting device according to claim 8. wherein a thickness of the intermediate layer is equal to or greater than 50 nm.


Allowable Subject Matter
Claims 1-6 are allowed.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to HOAI V PHAM whose telephone number is (571)272-1715. The examiner can normally be reached M-F 8:30a.m-10:00p.m.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Thao X Le can be reached on 571-272-1708. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/HOAI V PHAM/Primary Examiner, Art Unit 2892